OVERTON, Justice.
We have for review Curry v. State, 576 So.2d 890 (Fla. 2d DCA 1991), in which the district court held that the respondent’s act of spitting out cocaine was the result of an officer’s illegal detention, and, thus, the cocaine was subject to suppression. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. Consistent with our recent decision in Hollinger v. State, 620 So.2d 1242 (Fla.1993), we approve the decision of the district court in this case.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.